THE THIRTEENTH COURT OF APPEALS

                                   13-20-00196-CV


                                   Claudio Chavez
                                          v.
                                    Maria Rocha


                                  On Appeal from the
                     150th District Court of Bexar County, Texas
                       Trial Court Cause No. 2019-CI-22082


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

September 16, 2021